920 F.2d 926Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Palmer Russell FITZGERALD, Plaintiff-Appellant,v.Rudolph BUMGARDNER, III, Charles W. Poland, CommonwealthAttorney, Matthew P. Dullaghan, AssistantCommonwealth Attorney, Joseph E. Hess,Defendants-Appellees.
No. 90-1135.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 3, 1990.Decided Dec. 14, 1990.

Appeal from the United States District Court for the Western District of Virginia, at Harrisonburg.  James H. Michael, Jr., District Judge.  (CA-89-35-H)
Palmer Russell Fitzgerald, appellant pro se.
Peter Robert Messitt, Office of the Attorney General of Virginia, Richmond, Va., James Greer Welsh, Timberlake, Smith, Thomas & Moses, P.C., Staunton, Va., for appellees.
W.D.Va.
AFFIRMED.
Before K.K. HALL, MURNAGHAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
Palmer Russell Fitzgerald appeals from the district court's order which dismissed his motion in which he requested that the court "set aside all jail time" and disclose the names of jurors who served in his state court jury trial.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Fitzgerald v. Bumgardner, CA-89-35-H (W.D.Va. Sept. 5, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.